Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered April 17, 2006, which, inter alia, confirmed an arbitration award and directed that plaintiff recover against the individual defendants as guarantors of a promissory note, unanimously affirmed, with costs. Appeal from decision, same court and Justice, entered April 17, 2006, which granted plaintiffs motion to confirm the arbitration award and for summary judgment as against the individual defendants, unanimously dismissed, without costs.
Upon denying a motion to vacate or modify an arbitration *454award, the court must confirm the award (CPLR 7511 [e]; Matter of American Fed. Group v AFG Partners, 277 AD2d 119, 120 [2000], lv denied 96 NY2d 711 [2001]). The motion court’s denial of the corporate defendants’ motion to vacate the arbitration award against them was affirmed by this Court (37 AD3d 213 [2007]). There is no basis for the award not to be confirmed.
It is undisputed that the corporate defendants have not made the mandated payments under the promissory note and that the individual defendants are responsible for any unpaid amounts thereunder. Thus, the court properly granted plaintiff summary judgment against the individual defendants (see Takeuchi v Silberman, 41 AD3d 336, 336-337 [2007]).
We have considered defendants’ remaining arguments and find them unavailing. Concur—Andrias, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.